DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-29, 36-57 and 61-63, drawn to an inflatable product, classified in B32B 1/02.
Group II, claims 30-35 and 58-60, drawn to a method of manufacturing an inflatable product, classified in B29C 66/43.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a fusion unit that comprises a target fusion layer, a fusion reinforcement layer and an auxiliary fusion layer, where the layers are arranged in any of the claimed arrangements relative to each other and the material of the target fusion layer is the same or compatible with that of the auxiliary fusion layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/0224125.

For example, each of the embodiments shown in (a) Fig. 10 and 11, (b) Fig. 14, (c) Fig. 15 and 16, and (d) Fig. 17 correspond to the fusion unit that comprises the target fusion layer, fusion reinforcement layer and auxiliary fusion layer having each of the claimed limitations of the fusion unit.

For each embodiment (a)-(d), layer of strands 32 corresponds to the claimed fusion reinforcement layer. Strands 32 are tensioned (paragraph 0064), so that alone makes the strands reinforcing strands, and therefore the layer of reinforcing strands 32 is a reinforcing layer but the strands 32 are also disclosed as being coupled with reinforcing strands 5 (paragraph 0065), which makes the tensioned strands 32 coupled with reinforcing strands 5 a combination that also makes up a reinforcing fusion layer. Examiner notes that the word “fusion” refers to the fact that the fusion units connect the top sheet to the bottom sheet (see, for example, Fig. 5 and 23). All of the embodiments of the combination of strands 31 (and 5) and 31 or 131 (or both of 31 and 131) form a fusion unit that connect the top sheet to the bottom sheet.

In embodiment (a) Fig. 10 and 11, the two layers of strips 31 on both sides of layer 32 corresponds to the claimed target fusion layer and auxiliary fusion layer (one layer of strips 31 is the target fusion layer and the other layer of strips 31 is the auxiliary fusion layer). The material is the same in each of the layers of strips 31.

In embodiment (b) Fig. 14, the two layers 131 on both sides of layer 32 corresponds to the claimed target fusion layer and auxiliary fusion layer (one layer 131 is the target fusion layer and the other layer 131 is the auxiliary fusion layer). The material is the same in each of the layers 131.

In embodiment (c) Fig. 15 and 16, either of the layer of strips 31 or layer 131 is the target fusion layer and the other layer not selected for the target fusion layer is the auxiliary fusion layer. The material is the same in each of the layer of strips 31 and layer 131.

In embodiment (d) Fig. 17, either of layer 131 or the layer of strips 31 on the opposite side of layer 32 from the layer 131 is the target fusion layer and the other layer not selected for the target fusion layer is the auxiliary fusion layer. The material is the same in each of the layer of strips 31 and layer 131. Additionally, the layer of strips 31 on the same side of layer 32 as layer 131 also may be selected as corresponding to either of the target fusion layer or the auxiliary fusion layer, and the layer of strips 31 on the other side of layer 32 is the layer of the target fusion layer or the auxiliary fusion layer that was not assigned for the initial layer 31. The material is the same in each of the layer of strips 31.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention / species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention / species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction / election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention / species or grouping of patentably indistinct species.
Should applicant traverse on the ground that any species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788